Case 19-68761-lrc         Doc 19     Filed 03/30/20 Entered 03/30/20 11:01:39                  Desc Main
                                     Document     Page 1 of 37




                          IN THE UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

IN RE:                                                :    CHAPTER 7
                                                      :
WILLIAM RAY JOHNSON,                                  :    CASE NO. 19-68761-LRC
LORI-ANN JOHNSON,                                     :
                                                      :
         Debtors.                                     :
                                                      :
                                                      :
SPECIALIZED LOAN SERVICING LLC,                       :    CONTESTED MATTER
                                                      :
         Movant.                                      :
                                                      :
vs.                                                   :
WILLIAM RAY JOHNSON,
                                                      :
LORI-ANN JOHNSON,
EDWIN K. PALMER, Trustee                              :
                                                      :
         Respondents.                                 :
                                                      :
                                                      :

              NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY


         Movant has filed documents with the court to obtain relief from the automatic stay.

         YOUR RIGHTS MAY BE AFFECTED. You should read these documents carefully and
         discuss them with your attorney, if you have one in this bankruptcy case. If you do not have
         an attorney, you may wish to consult one.

         If you do not want the court to grant relief from the automatic stay or if you want the court to
         consider your views on the motion, then you or your attorney shall attend the hearing scheduled
         to be held on

         April 30, 2020 at 10:00 a.m. at the United States Bankruptcy Court, 75 Ted Turner
         Drive S.W., Courtroom 1204, Atlanta, Georgia 30303.

         ***Given the current public health crisis, hearings may be telephonic only. Please check
         the “Important Information Regarding Court Operations During COVID-19 Outbreak”
         tab at the top of the GANB Website prior to the hearing for instructions on whether to
         appear in person or by phone.***

         Given the current public health crisis, hearings may be telephonic only. Please check the
         “Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
         of the GANB Website prior to the hearing for instructions on whether to appear in person or
         by phone.

         If you or your attorney does not take these steps, the court may decide that you do not oppose the
         relief sought in the motion and may enter an order granting relief.
Case 19-68761-lrc     Doc 19     Filed 03/30/20 Entered 03/30/20 11:01:39               Desc Main
                                 Document     Page 2 of 37




     You may also file a written response to the pleading with the Clerk at the address stated below,
     but you are not required to do so. If you file a written response, you must attach a certificate
     stating when, how and on whom (including addresses) you served the response. Send your
     response so that it is received by the Clerk at least two business days before the hearing.

     If a hearing on the motion for relief from the automatic stay cannot be held within thirty (30)
     days, Movant waives the requirement for holding a preliminary hearing within thirty days of
     filing the motion and agrees to a hearing on the earliest possible date. Movant consents to the
     automatic stay remaining in effect until the Court orders otherwise.

     The address of the Clerk's Office is: Clerk, 75 Ted Turner Drive S.W., Suite 1340, Atlanta,
     Georgia 30303. You must also send a copy of your response to the undersigned at the address
     stated below.


     Dated this:   3/30/2020



                                               /s/ Ciro A Mestres
                                               Ciro A Mestres, GA BAR NO. 840253
                                               Attorney for Movant
                                               McCalla Raymer Leibert Pierce, LLC
                                               1544 Old Alabama Road
                                               Roswell, Georgia 30076
                                               678-281-6516
                                               Ciro.Mestres@mccalla.com
Case 19-68761-lrc        Doc 19     Filed 03/30/20 Entered 03/30/20 11:01:39         Desc Main
                                    Document     Page 3 of 37



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                                                    ) CHAPTER 7
                                                          )
WILLIAM RAY JOHNSON,                                      ) CASE NO. 19-68761-LRC
LORI-ANN JOHNSON,                                         )
                                                          )
         Debtors.                                         )
                                                          )
                                                          )
SPECIALIZED LOAN SERVICING LLC,                           ) CONTESTED MATTER
                                                          )
         Movant.                                          )
                                                          )
vs.                                                       )
WILLIAM RAY JOHNSON,                                      )
LORI-ANN JOHNSON,                                         )
EDWIN K. PALMER, Trustee                                  )
                                                          )
         Respondents.                                     )


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW Movant and shows this Court the following:

                                                  1.

         This is a Motion under Section 362(d) of the Bankruptcy Code for relief from the

automatic stay for all purposes allowed by law and the contract between the parties, including,

but not limited to, the right to foreclose on certain real property.

                                                  2.

         Movant is the servicer of a loan secured by certain real property in which Debtors claim

an interest. A copy of the Security Deed is attached hereto and made a part hereof. Said real

property is security for a promissory note, and is commonly known as 510 Scranton Ct,

Alpharetta, Georgia 30022 (the “Property”).
Case 19-68761-lrc       Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39            Desc Main
                                  Document     Page 4 of 37



                                                3.

       Specialized Loan Servicing, LLC services the loan on the Property referenced in this

Motion. In the event the automatic stay in this case is modified, this case dismisses, and/or the

Debtor obtains a discharge and a foreclosure action is commenced on the mortgaged property,

the foreclosure will be conducted in the name of Movant or Movant’s successor or assignee.

Movant, directly or through an agent, has possession of the Note. The Note is either made

payable to Movant or has been duly endorsed. Movant is the original mortgagee or beneficiary

or the assignee of the Mortgage/Deed of Trust/Security Deed. A copy of the Security Deed is

attached hereto as Exhibit A.

                                                4.

       Debtors are in default of the monthly installments pursuant to the terms of the Note. As

of March 10, 2020, Debtors are delinquent for three (3) payments of $2,678.21 each (January 1,

2020 through March 1, 2020); less $414.59 in post-petition suspense, for a total of $7,620.01.

                                                5.

       The unpaid principal balance, as of March 10, 2020, is $301,060.98, and interest is due

thereon in accordance with the Note.

                                                6.

       Because of Debtors' default and clear inability to make all required payments, Movant is

not adequately protected and shows that there is cause for relief from the automatic stay.

                                                7.

       Movant requests it be permitted to contact the Debtors via telephone or written

correspondence regarding potential loss mitigation options pursuant to applicable non-

bankruptcy law, including loan modifications, deeds in lieu of foreclosure, short sales and/or any
Case 19-68761-lrc        Doc 19      Filed 03/30/20 Entered 03/30/20 11:01:39          Desc Main
                                     Document     Page 5 of 37



other potential loan workouts or loss mitigation agreements.

        WHEREFORE, Movant prays (1) for an Order modifying the automatic stay, authorizing

Movant, its successors and assigns, to proceed with the exercise of its private power of sale and

to foreclose under its Security Deed and appropriate state statutes; (2) that Movant, at its option,

be permitted to contact the Debtors via telephone or written correspondence regarding potential

loss mitigation options pursuant to applicable non-bankruptcy law, including loan modifications,

deeds in lieu of foreclosure, short sales and/or any other potential loan workouts or loss

mitigation agreements; (3) for waiver of Bankruptcy Rule 4001 (a)(3); and (4) for such other and

further relief as is just and equitable.


                                              /s/ Ciro A Mestres
                                              Ciro A Mestres, Georgia BAR NO. 840253
                                              Attorney for Movant
                                              McCalla Raymer Leibert Pierce, LLC
                                              1544 Old Alabama Road
                                              Roswell, Georgia 30076
                                              678-281-6516
                                              678-281-6516
                                              Ciro.Mestres@mccalla.com
Case 19-68761-lrc         Doc 19   Filed 03/30/20 Entered 03/30/20 11:01:39         Desc Main
                                   Document     Page 6 of 37



                                            BANKRUPTCY CASE NO. 19-68761-LRC

                                            CHAPTER 7

                                   CERTIFICATE OF SERVICE

      I, Ciro A Mestres, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, Georgia 30076-2102, certify:

        That on the date below, I served a copy of the within NOTICE OF ASSIGNMENT OF
HEARING, together with the MOTION FOR RELIEF FROM THE AUTOMATIC STAY filed in
this bankruptcy matter on the following parties at the addresses shown, by regular United States
Mail, postage prepaid, unless another manner of service is expressly indicated:

William Ray Johnson
510 Scranton Court
Alpharetta, GA 30022

Lori-Ann Johnson
510 Scranton Court
Alpharetta, GA 30022

Will B. Geer                                (served via ECF notification)
Wiggam & Geer, LLC
Suite 1150
50 Hurt Plaza Southeast
Atlanta, GA 30303

Edwin K. Palmer, Trustee                    (served via ECF notification)
P.O. Box 1284
Decatur, GA 30031



I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT.

Executed on:    3/30/2020          By:   /s/ Ciro A Mestres
                    (date)               Ciro A Mestres Georgia BAR NO. 840253
                                         Attorney for Movant
Case 19-68761-lrc Doc 19 Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
        EXHIBIT A        Document     Page 7 of 37
Case 19-68761-lrc   Doc 19   Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document     Page 8 of 37
Case 19-68761-lrc   Doc 19   Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document     Page 9 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 10 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 11 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 12 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 13 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 14 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 15 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 16 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 17 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 18 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 19 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 20 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 21 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 22 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 23 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 24 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 25 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 26 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 27 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 28 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 29 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 30 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 31 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 32 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 33 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 34 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 35 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 36 of 37
Case 19-68761-lrc   Doc 19    Filed 03/30/20 Entered 03/30/20 11:01:39   Desc Main
                             Document      Page 37 of 37
